IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAVARRIS LANE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-1006

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed December 5, 2016.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Javarris Lane was sentenced to life without parole for murder and an aggregate

eighty years in prison for child abuse and sexual battery. In an earlier opinion, we

affirmed his life sentence but reversed the term-of-years sentence. Lane v. State, 151
So. 3d 20 (Fla. 1st DCA 2014). The Florida Supreme Court has now quashed that

decision to the extent it affirmed the life sentence. Lane v. State, 41 Fla. L. Weekly
S454 (Fla. Sept. 21, 2016). Consistent with the supreme court’s decision, we remand

for resentencing. The trial court is directed to comply with the Florida Supreme

Court order.

      REMANDED FOR RESENTENCING.

LEWIS, JAY, and WINSOR, JJ., CONCUR.




                                        2